DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument, concerning claim 1, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the controller is configured to control the switch”; see remarks page 10 last line.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 clearly states the controller is configured to operate the parallel converter. The claims does not state, specifically, that the controller controls the switch as argued by the applicant. Therefore, the applicant’s argument are unpersuasive.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-7 and 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Yamashita et al. (CN106471725A – cited on IDS: US 9,887,658 used below).
Claim 1; Yamashita et al. disclose an apparatus (fig. 2) comprising: an AC rectifier (51) configured to generate one or more rectified voltages from an alternating current voltage (e.g. 2) having a peak voltage each half cycle (see fig. 6); a bus (e.g. DC link) having a positive line (51c) and a negative line (51d), wherein the bus is connected to the AC rectifier (51) to receive a first of the one or more rectified voltages that is between the positive line (51c) and the negative line (51d); a parallel converter (3) connected between the positive line (51c) and the negative line (51d) of the bus, wherein the parallel converter (3) is connected to the AC rectifier (51) in order to receive a second of the one or more rectified voltages; a bulk capacitor (34) coupled to the parallel converter (3), wherein the parallel converter (3) further comprises a switch (41 or switch 31 connected to a first terminal 33) connected to a first terminal of the bulk capacitor (34), wherein a second terminal of the bulk capacitor (34) is connected to the negative line (51d) of the bus; and a controller (9) configured to operate the parallel converter (3) in a first mode approximately twice each cycle of the AC voltage (fig. 6) in which energy from the second of the one or more rectified voltages is stored in the bulk capacitor (34) and a second mode approximately twice each cycle of the AC voltage (fig. 6) in which the energy stored in 
Claims 3; see figure 6.
Claim 5; boost chopper (3).
Claims 6 and 7; controlling switch 41 to discharge capacitor 34 is considered a “buck mode”. Claim 7; turning ON switch 41 shorts the capacitor 34 to the bus.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. in view of Steigerwald et al. (US 5,119,283).
supra, except for a voltage converter coupled between the bus and a DC output of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output. 
Steigerwald et al. teach a voltage converter (figure 1) coupled between a bus (a, b’) anda DC output (+Eout, -) of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output in order to provide a dual output regulated dc output voltage Eout. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Yamashita et al. to include a voltage converter coupled between the bus and a DC output of the apparatus, wherein the voltage converter is configured to convert the voltage from the bus and provide the converted voltage to the DC output in order to provide a dual output regulated dc output voltage as taught by Steigerwald et al.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11, 13, 15, 20 and 24 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/           Primary Examiner, Art Unit 2896                               11/17/2021